Exhibit 10.24(a)

VIEWRAY INCORPORATED

2008 STOCK INCENTIVE PLAN

 

1 PURPOSE

The purpose of this Plan is to promote the interests of the Company by providing
the opportunity to purchase or receive Shares or to receive compensation that is
based upon appreciation in the value of Shares to Eligible Recipients in order
to attract and retain Eligible Recipients and providing Eligible Recipients an
incentive to work to increase the value of Shares and a stake in the future of
the Company that corresponds to the stake of each of the Company’s stockholders.
The Plan provides for the grant of Incentive Stock Options, Non-Qualified Stock
Options, Restricted Stock Awards, Restricted Stock Units and Stock Appreciation
Rights to aid the Company in obtaining these goals.

 

2 DEFINITIONS

Each term set forth in this Section shall have the meaning set forth opposite
such term for purposes of this Plan and any Stock Incentive Agreements under
this Plan (unless noted otherwise), and for purposes of such definitions, the
singular shall include the plural and the plural shall include the singular, and
reference to one gender shall include the other gender. Note that some
definitions may not be used in this Plan, and may be inserted here solely for
possible use in Stock Incentive Agreements issued under this Plan.

2.1 Amendment Date means, with respect to any amendment to this Plan pursuant to
Section 12 referenced in Section 9.1, the earlier of (1) date on which this Plan
is so amended by the Board, or (2) the date on which such amendment is approved
by the stockholders.

2.2 Board means the Board of Directors of the Company.

2.3 Change of Control means any of the following:

(a) merger, consolidation or reorganization or other similar transaction or
series of related transactions which results in the voting securities of the
Company outstanding immediately prior thereto representing immediately
thereafter (either by remaining outstanding or by being converted into voting
securities of the surviving or acquiring entity) less than 51% of the combined
voting power of the voting securities of the Company or such surviving or
acquiring entity outstanding immediately after such merger, consolidation or
reorganization (but excluding any merger effected solely for the purpose of
reincorporating in another state);

(b) sale, lease, conveyance or other disposition of all or substantially all of
the assets of the Company; or

(c) a sale of shares of capital stock of the Company, in a single transaction or
series of related transactions to which the Company is a party, representing at
least 50% of the voting power of the voting securities of the Company (but
excluding a Qualified IPO (as defined in the Company’s Certificate of
Incorporation, as amended from time to time) or any transaction or series of
transactions entered into principally for bona fide



--------------------------------------------------------------------------------

equity financing purposes in which the Company issues new securities primarily
for cash, the cancellation or conversion of indebtedness of the Company, or the
combination thereof for the purpose of financing the operations and business of
the Company).

2.4 Code means the Internal Revenue Code of 1986, as amended.

2.5 Committee means any committee appointed by the Board to administer the Plan,
as specified in Section 5 hereof. Any such committee shall be comprised entirely
of Directors.

2.6 Company means ViewRay Incorporated, a Delaware corporation, and any
successor to such organization.

2.7 Common Stock means the common stock of the Company.

2.8 Contact means, with respect to a Participant, any interaction between such
Participant and a Customer which (i) takes place in an effort to establish,
maintain, and/or further a business relationship on behalf of the Company and
(ii) occurs during the last year of a Participant’s employment with, or
performance of services for, the Company.

2.9 Controlled Group means the Company and any other entity the employees of
which would be required to be aggregated with the employees of the Company
pursuant to Code §§414(b), (c), (m) or (o).

2.10 Customer means any person or entity to whom the Company has sold its
products or services, or has solicited to sell its products or services.

2.11 Director means a member of the Board.

2.12 Effective Date means the “Effective Date” as set forth in Section 4 of this
Plan.

2.13 Eligible Recipient means an Employee and/or a Key Person.

2.14 Employee means a common law employee of the Company, a Subsidiary or a
Parent.

2.15 Exchange Act means the Securities Exchange Act of 1934, as amended.

2.16 Exercise Price means the price that shall be paid to purchase one (1) Share
upon the exercise of an Option granted under this Plan.

2.17 Fair Market Value of each Share on any date means the price determined
below as of the close of business on such date (provided, however, if for any
reason, the Fair Market Value per share cannot be ascertained or is unavailable
for such date, the Fair Market Value per share shall be determined as of the
nearest preceding date on which such Fair Market Value can be ascertained):

(a) If the Share is listed or traded on any established stock exchange or a
national market system, including without limitation the National Market of the
National

 

ViewRay Incorporated 2008 Stock Incentive Plan

 

2



--------------------------------------------------------------------------------

Association of Securities Dealers Incorporated Automated Quotation (“NASDAQ”)
System, its Fair Market Value shall be the closing sale price for the Share (or
the mean of the closing bid and ask prices, if no sales were reported), on such
exchange or system on the date of such determination, as reported in The Wall
Street Journal or such other source as the Board deems reliable; or

(b) If the Share is not listed or traded on any established stock exchange or a
national market system, its Fair Market Value shall be the average of the
closing dealer “bid” and “ask” prices of a Share as reflected on the NASDAQ
interdealer quotation system of the National Association of Securities Dealers
Incorporated on the date of such determination; or.

(c) In the absence of an established public trading market for the Share, the
Fair Market Value of a Share shall be determined in good faith by the Board.

2.18 FLSA Exclusion means the provisions of Section 7(e) of the Fair Labor
Standards Act of 1938 (the “FLSA”) that exempt certain stock-based compensation
from inclusion in overtime determinations under the FLSA.

2.19 Incumbent Directors means the individuals who, at the Effective Date,
constitute the Board, and any person becoming a director after the Effective
Date and whose election or nomination for election was approved by a vote of at
least a majority of the Incumbent Directors then on the Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without written objection to such
nomination); provided, however, that no individual initially elected or
nominated as a director of the Company as a result of an actual or threatened
election contest (as described in Rule 14a-11 under the 1934 Act (“Election
Contest”) or other actual or threatened solicitation of proxies or consents by
or on behalf of any “person” (as such term is defined in Section 3(a)(9) of the
1934 Act and as used in Section 13(d)(3) and 14(d)(2) of the 1934 Act) other
than the Board (“Proxy Contest”), including by reason of any agreement intended
to avoid or settle any Election Contest or Proxy Contest, shall be deemed an
Incumbent Director; and provided further, that, subject to the provisions of
this Section, no person shall be deemed to be an Incumbent Director until such
time as he or she takes office as a director of the Company.

2.20 Initial Public Offering means the closing of the Company’s initial public
offering of any class or series of the Company’s equity securities pursuant to
an effective registration statement filed by the Company under the 1933 Act.

2.21 Insider means an individual who is, on the relevant date, an officer,
director or ten percent (10%) beneficial owner of any class of the Company’s
equity securities that is registered pursuant to Section 12 of the Exchange Act,
all as defined under Section 16 of the Exchange Act.

2.22 ISO means an option granted under this Plan to purchase Shares that is
intended by the Company to satisfy the requirements of Code §422 as an incentive
stock option.

 

ViewRay Incorporated 2008 Stock Incentive Plan

 

3



--------------------------------------------------------------------------------

2.23 Key Person means (a) a member of the Board who is not an Employee, or (b) a
consultant or advisor; provided, however, that such consultant or advisor must
be an individual who is providing or will be providing bona fide services to the
Company, a Subsidiary or a Parent, with such services (i) not being in
connection with the offer or sale of securities in a capital-raising
transaction, and (ii) not directly or indirectly promoting or maintaining a
market for securities of the Company, a Subsidiary or a Parent, within the
meaning of 17 CFR §230.701(c)(1).

2.24 NQSO means an option granted under this Plan to purchase Shares that is not
intended by the Company to satisfy the requirements of Code §422.

2.25 Option means an ISO or a NQSO.

2.26 Outside Director means a Director who is not an Employee and who qualifies
as (a) a “non-employee director” under Rule 16b-3(b)(3) under the 1934 Act, as
amended from time to time, and (b) an “outside director” under Code §162(m) and
the regulations promulgated thereunder.

2.27 Parent means any corporation (other than the corporation employing a
Participant) in an unbroken chain of corporations ending with the corporation
employing a Participant if, at the time of the granting of the Stock Incentive,
each of the corporations other than the corporation employing the Participant
owns stock possessing fifty percent (50%) or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain.
However, for purposes of interpreting any Stock Incentive Agreement issued under
this Plan as of a date of determination, Parent shall mean any corporation
(other than the corporation employing a Participant) in an unbroken chain of
corporations ending with the corporation employing a Participant if, at the time
of the granting of the Stock Incentive and thereafter through such date of
determination, each of the corporations other than the corporation employing the
Participant owns stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporation in
such chain.

2.28 Participant means an individual who receives a Stock Incentive hereunder.

2.29 Performance-Based Exception means the performance-based exception from the
tax deductibility limitations of Code §162(m).

2.30 Plan means the ViewRay Incorporated 2008 Stock Incentive Plan, as may be
amended from time to time.

2.31 Restricted Stock Award means an award of Shares granted to a Participant
under this Plan whereby the Participant has immediate rights of ownership in the
Shares underlying the award, but such Shares are subject to restrictions in
accordance with the terms and provisions of this Plan and the Stock Incentive
Agreement pertaining to the award and may be subject to forfeiture by the
individual until the earlier of (a) the time such restrictions lapse or are
satisfied, or (b) the time such shares are forfeited, pursuant to the terms and
provisions of the Stock Incentive Agreement pertaining to the award.

 

ViewRay Incorporated 2008 Stock Incentive Plan

 

4



--------------------------------------------------------------------------------

2.32 Restricted Stock Unit means a contractual right granted to a Participant
under this Plan to receive a Share that is subject to restrictions of this Plan
and the applicable Stock Incentive Agreement.

2.33 SAR Exercise Price means the amount per Share specified in a Stock
Incentive Agreement with respect to a Stock Appreciation Right, the excess of
the Fair Market Value of a Share over and above such amount, the holder of such
Stock Appreciation Right may be able to receive upon the exercise or payment of
such Stock Appreciation Right.

2.34 Share means a share of the Common Stock of the Company.

2.35 Stock Appreciation Right means a right granted to a Participant pursuant to
the terms and provisions of this Plan whereby the individual, without payment to
the Company (except for any applicable withholding or other taxes), receives
cash, Shares, a combination thereof, or such other consideration as the Board
may determine, in an amount equal to the excess of the Fair Market Value per
Share on the date on which the Stock Appreciation Right is exercised over the
SAR Exercise Price noted in the Stock Appreciation Right for each Share subject
to the Stock Appreciation Right.

2.36 Stock Incentive means an ISO, a NQSO, a Restricted Stock Award, a
Restricted Stock Unit, or a Stock Appreciation Right.

2.37 Stock Incentive Agreement means an agreement between the Company, a Parent
or a Subsidiary, and a Participant evidencing an award of a Stock Incentive.

2.38 Subsidiary means any corporation (other than the corporation employing such
Participant) in an unbroken chain of corporations beginning with the corporation
employing such Participant if, at the time of the granting of the Stock
Incentive, each of the corporations other than the last corporation in the
unbroken chain owns stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain. However, for purposes of interpreting any Stock Incentive
Agreement issued under this Plan as of a date of determination, Subsidiary shall
mean any corporation (other than the corporation employing such Participant) in
an unbroken chain of corporations beginning with the corporation employing such
Participant if, at the time of the granting of the Stock Incentive and
thereafter through such date of determination, each of the corporations other
than the last corporation in the unbroken chain owns stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.

2.39 Ten Percent Stockholder means a person who owns (after taking into account
the attribution rules of Code §424(d)) more than ten percent (10%) of the total
combined voting power of all classes of shares of stock of either the Company, a
Subsidiary or a Parent. For purposes of the preceding sentence, shares of stock
owned (directly or indirectly) by or for a person’s brothers and sisters
(whether by the whole or half blood), spouse, ancestors and lineal descendants
will be considered to be owned, by the person, and if a domestic or foreign
corporation , partnership, estate or trust owns (directly or indirectly) shares
of stock, those shares are considered to be owned proportionately by or for the
stockholders, partners, or beneficiaries of the corporation, partnership, estate
or trust. The extent to which stock held by a person as a

 

ViewRay Incorporated 2008 Stock Incentive Plan

 

5



--------------------------------------------------------------------------------

trustee of a voting trust is considered owned by such person is determined under
all of the facts and circumstances. Stock that a person may purchase under
outstanding options is not treated as stock owned by such person. In
interpreting the foregoing, the provisions of Treas. Reg. §1.422-2(f)(2) shall
govern.

 

3 SHARES SUBJECT TO STOCK INCENTIVES

3.1 Maximum Aggregate Shares Issuable Pursuant to Stock Incentives. The total
number of Shares that may be issued pursuant to Stock Incentives under this Plan
shall not exceed the sum of One Million Six Hundred Fifty Thousand (1,650,000),
as adjusted pursuant to Section 10. Such Shares shall be reserved, to the extent
that the Company deems appropriate, from authorized but unissued Shares, from
Shares which have been reacquired by the Company, from Shares paid to the
Company pursuant to the exercise of Stock Incentives issued under the Plan, or
from Shares withheld by the Company for payment of taxes.

3.2 Determination of Maximum Aggregate Shares Issuable. Any Shares subject to a
Stock Incentive that remain un-issued after the cancellation, expiration, lapse
or exchange of such Stock Incentive thereafter shall again become available for
use under this Plan. Only the net number of Shares that are issued pursuant to
the exercise of an Option shall be counted as issued in applying the provisions
of Section 3.1 above in the case of an Option which is exercised through a
“cashless” or “net share” exercise as described in Section 7.2(e).

3.3 Maximum Aggregate Shares Issuable ISO Limitation. The total maximum number
of Shares that may be issued pursuant to the exercise of ISO’s under this Plan
shall at all times be exactly the same as the total maximum number of Shares
that may be issued pursuant to Stock Incentives under this Plan pursuant to the
preceding Sections of this Section 3.

3.4 Code §162(m) Participant Limitation. Notwithstanding anything herein to the
contrary, no Participant may be granted Stock Incentives covering an aggregate
number of Shares in excess of One Million Five Hundred Thousand (1,500,000) in
any calendar year, and any Shares subject to a Stock Incentive which again
become available for use under this Plan after the cancellation, expiration or
exchange of such Stock Incentive thereafter shall continue to be counted in
applying this calendar year Participant limitation.

 

4 EFFECTIVE DATE

The Effective Date of this Plan shall be the date it is adopted by the Board, or
such delayed effective date as the Board may specify, as noted in resolutions
effectuating such adoption. This Plan shall be subject to the approval of the
stockholders of the Company within twelve (12) months after the date on which
this Plan is adopted by the Board, disregarding any contingencies or delayed
effective date relative to such adoption. In the event that stockholder approval
of this Plan is not obtained, or in the event that this Plan is not subjected to
the approval of the stockholders, then any Stock Incentives granted under this
Plan shall nonetheless be deemed granted pursuant to the authority of the Board;
provided, however, any such Option granted which was intended to be an ISO shall
instead be a NQSO. Should this Plan be rejected by the stockholders after being
submitted to the stockholders for their approval, the Plan shall immediately
terminate at that time, and no further grants shall be made under this Plan
thereafter.

 

ViewRay Incorporated 2008 Stock Incentive Plan

 

6



--------------------------------------------------------------------------------

Notwithstanding the foregoing, no ISO shall be exercisable prior to the date
that stockholder approval of this Plan is obtained unless the Optionee recipient
of such ISO agrees that the ISO shall instead be treated as a NQSO for all
purposes, and any exercise of an ISO option by an Optionee prior to the date
that stockholder approval of this Plan is obtained shall automatically be deemed
to be such an agreement by the exercising Optionee.

 

5 ADMINISTRATION

5.1 General Administration. This Plan shall be administered by the Board. The
Board, acting in its absolute discretion, shall exercise all such powers and
take all such action as it deems necessary or desirable to carry out the
purposes of this Plan. The Board shall have the power to interpret this Plan
and, subject to the terms and provisions of this Plan, to take such other action
in the administration and operation of the Plan as it deems equitable under the
circumstances. The Board’s actions shall be binding on the Company, on each
affected Eligible Recipient, and on each other person directly or indirectly
affected by such actions.

5.2 Authority of the Board. Except as limited by law, or by the Certificate of
Incorporation or Bylaws of the Company, and subject to the provisions herein,
the Board shall have full power to select Eligible Recipients who shall
participate in the Plan, to determine the sizes and types of Stock Incentives in
a manner consistent with the Plan, to determine the terms and conditions of
Stock Incentives in a manner consistent with the Plan, to construe and interpret
the Plan and any agreement or instrument entered into under the Plan, to
establish, amend or waive rules and regulations for the Plan’s administration,
and to amend the terms and conditions of any outstanding Stock Incentives as
allowed under the Plan and such Stock Incentives. Further, the Board may make
all other determinations that may be necessary or advisable for the
administration of the Plan.

5.3 Delegation of Authority. The Board may delegate its authority under the
Plan, in whole or in part, to a Committee appointed by the Board consisting of
not less than one (1) Director or to one or more other persons to whom the
powers of the Board hereunder may be delegated in accordance with applicable
law. The members of the Committee and any other persons to whom authority has
been delegated shall be appointed from time to time by, and shall serve at the
discretion of, the Board. The Committee or other delegate (if appointed) shall
act according to the policies and procedures set forth in the Plan and to those
policies and procedures established by the Board, and the Committee or other
delegate shall have such powers and responsibilities as are set forth by the
Board. Reference to the Board in this Plan shall specifically include reference
to the Committee or other delegate where the Board has delegated its authority
to the Committee or other delegate, and any action by the Committee or other
delegate pursuant to a delegation of authority by the Board shall be deemed an
action by the Board under the Plan. Notwithstanding the above, the Board may
assume the powers and responsibilities granted to the Committee or other
delegate at any time, in whole or in part. With respect to Committee
appointments and composition, only a Committee (or a subcommittee thereof)
comprised solely of two (2) or more Outside Directors may grant Stock Incentives
that will meet the Performance-Based Exception, and only a Committee comprised
solely of Outside Directors may grant Stock Incentives to Insiders that will be
exempt from Section 16(b) of the Exchange Act.

 

ViewRay Incorporated 2008 Stock Incentive Plan

 

7



--------------------------------------------------------------------------------

5.4 Decisions Binding. All determinations and decisions made by the Board (or
its delegate) pursuant to the provisions of this Plan and all related orders and
resolutions of the Board shall be final, conclusive and binding on all persons,
including the Company, its stockholders, Directors, Eligible Recipients,
Participants, and their estates and beneficiaries.

5.5 Indemnification for Decisions. No member of the Board or the Committee (or a
sub-committee thereof) shall be liable in connection with or by reason of any
act or omission performed or omitted to be performed on behalf of the Company in
such capacity, provided, that the Board has determined, in good faith, that the
course of conduct that caused the loss or liability was in the best interests of
the Company. Service on the Committee (or a sub-committee thereof) shall
constitute service as a director of the Company so that the members of the
Committee (or a sub-committee thereof) shall be entitled to indemnification and
reimbursement as directors of the Company pursuant to its articles of
incorporation, bylaws and applicable law. In addition, the members of the Board,
Committee (or a sub-committee thereof) shall be indemnified by the Company
against the following losses or liabilities reasonably incurred in connection
with or by reason of any act or omission performed or omitted to be performed on
behalf of the Company in such capacity, provided, that the Board has determined,
in good faith, that the course of conduct which caused the loss or liability was
in the best interests of the Company: (a) the reasonable expenses, including
attorneys’ fees actually and necessarily incurred in connection with the defense
of any action, suit or proceeding, to which they or any of them may be a party
by reason of any action taken or failure to act under or in connection with the
Plan, any Stock Incentive granted hereunder, and (b) against all amounts paid by
them in settlement thereof (provided such settlement is approved by independent
legal counsel selected by the Company) or paid by them in satisfaction of a
judgment in any such action, suit or proceeding, except in relation to matters
as to which it shall be adjudged in such action, suit or proceeding that such
individual is liable for gross negligence or misconduct in the performance of
his duties, provided that within 60 days after institution of any such action,
suit or proceeding a Committee member or delegatee shall in writing offer the
Company the opportunity, at its own expense, to handle and defend the same. The
Company shall not indemnify or hold harmless the member of the Board or the
Committee (or a subcommittee thereof) if: (a) in the case of a director (other
than an independent director of the Company), the loss or liability was the
result of negligence or misconduct by the director, or (b) in the case that the
director is an independent director of the Company, the loss or liability was
the result of gross negligence or willful misconduct by the director. Any
indemnification of expenses or agreement to hold harmless may be paid only out
of the net assets of the Company, and no portion may be recoverable from
Stockholders.

 

6 ELIGIBILITY

Eligible Recipients selected by the Board shall be eligible for the grant of
Stock Incentives under this Plan, but no Eligible Recipient shall have the right
to be granted a Stock Incentive under this Plan merely as a result of his or her
status as an Eligible Recipient. Only Employees shall be eligible to receive a
grant of ISO’s.

 

ViewRay Incorporated 2008 Stock Incentive Plan

 

8



--------------------------------------------------------------------------------

7 TERMS OF STOCK INCENTIVES

7.1 Terms & Conditions of All Stock Incentives.

(a) Grants of Stock Incentives. The Board, in its absolute discretion, shall
grant Stock Incentives under this Plan from time to time and, to the extent
allowed by Sections 7.2(j) and 7.3(g) herein, shall have the right to grant new
Stock Incentives in exchange for outstanding Stock Incentives, including, but
not limited to, exchanges of Stock Options for the purpose of achieving a lower
Exercise Price. Stock Incentives shall be granted to Eligible Recipients
selected by the Board, and the Board shall be under no obligation whatsoever to
grant any Stock Incentives, or to grant Stock Incentives to all Eligible
Recipients, or to grant all Stock Incentives subject to the same terms and
conditions.

(b) Shares Subject to Stock Incentives. The number of Shares as to which a Stock
Incentive shall be granted shall be determined by the Board in its sole
discretion, subject to the provisions of Section 3 as to the total number of
Shares available for grants under the Plan.

(c) Stock Incentive Agreements. Each Stock Incentive shall be evidenced by a
Stock Incentive Agreement executed by the Company, a Parent or a Subsidiary, and
the Participant, which shall be in such form and contain such terms and
conditions as the Board in its discretion may, subject, to the provisions of the
Plan, from time to time determine.

(d) Date of Grant. The date a Stock Incentive is granted shall be the date on
which the Board (1) has approved the terms and conditions of the Stock Incentive
Agreement, (2) has determined the recipient of the Stock Incentive and the
number of Shares covered by the Stock Incentive, (3) has taken all such other
action necessary to direct the grant of the Stock Incentive, and (4) if
applicable, any conditions imposed on such grant by the Board have been
fulfilled.

7.2 Terms & Conditions of Options.

(a) Necessity of Stock Incentive Agreements. Each grant of an Option shall be
evidenced by a Stock Incentive Agreement that shall specify whether the Option
is an ISO or NQSO, and incorporate such other terms and conditions as the Board,
acting in its absolute discretion, deems consistent with the terms of this Plan,
including (without limitation) a restriction on the number of Shares subject to
the Option that first become exercisable during any calendar year. The Board
and/or the Company shall have complete discretion to modify the terms and
provisions of an Option in accordance with Section 12 of this Plan even though
such modification may change the Option from an ISO to a NQSO.

(b) Determining Optionees. In determining Eligible Recipient(s) to whom an
Option shall be granted and the number of Shares to be covered by such Option,
the Board may take into account the recommendations of the Chief Executive
Officer of the Company and its other officers, the duties of the Eligible
Recipient, the present and potential contributions of the Eligible Recipient to
the success of the Company, and other factors deemed relevant by the Board, in
its sole discretion, in connection with accomplishing the purpose of this Plan.
An Eligible Recipient who has been granted an

 

ViewRay Incorporated 2008 Stock Incentive Plan

 

9



--------------------------------------------------------------------------------

Option to purchase Shares, whether under this Plan or otherwise, may be granted
one or more additional Options. If the Board grants an ISO and a NQSO to an
Eligible Recipient on the same date, the right of the Eligible Recipient to
exercise one such Option shall not be conditioned on his or her failure to
exercise the other such Option.

(c) Exercise Price. Subject to adjustment in accordance with Section 10 and the
other provisions of this Section, the Exercise Price shall be as set forth in
the applicable Stock Incentive Agreement. With respect to each grant of an ISO
to a Participant who is not a Ten Percent Stockholder, the Exercise Price shall
not be less than the Fair Market Value of a Share on the date the ISO is
granted. With respect to each grant of an ISO to a Participant who is a Ten
Percent Stockholder, the Exercise Price shall not be less than one hundred ten
percent (110%) of the Fair Market Value of a Share on the date the ISO is
granted. If an Option is a NQSO, the Exercise Price of a Share shall be no less
than (1) the minimum price required by applicable state law, or (2) the minimum
price required by the Company’s governing instrument, or (3) $0.01, whichever
price is greater. Any Option intended to meet the Performance-Based Exception
must be granted with an Exercise Price equivalent to or greater than the Fair
Market Value of a Share determined as of the date of such grant. Any Option
intended to meet the FLSA Exclusion must be granted with an Exercise Price
equivalent to or greater than eighty-five percent (85%) of the Fair Market Value
of a Share on the date granted determined as of the date of such grant. Any
Option that is intended to avoid taxation under Code §409A as a “nonqualified
deferred compensation plan” must be granted with an Exercise Price equivalent to
or greater than the Fair Market Value of a Share determined as of the date of
such grant, consistent with Treas. Reg. §1.409A-1(b)(5)(iv), and any other
applicable guidance or regulations issued by the Internal Revenue Service.
Notwithstanding the foregoing, the Exercise Price of an Option granted in
substitution of an existing option pursuant to Treas. Reg. §1.424-1(a) or Treas.
Reg. §1.409A-1(b)(5)(v)(D) may be established under the requirements of those
provisions without regard to the foregoing (see subsection (h) below).

(d) Option Term. Each Option granted under this Plan shall be exercisable in
whole or in part at such time or times as set forth in the related Stock
Incentive Agreement, but no Stock Incentive Agreement shall:

(1) make an Option exercisable before the date such Option is granted; or

(2) make an Option exercisable after the earlier of:

(i) the date such Option is exercised in full, or

(ii) the date that is the tenth (10th) anniversary of the date such Option is
granted, if such Option is a NQSO or an ISO granted to a non-Ten Percent
Stockholder, or the date that is the fifth (5th) anniversary of the date such
Option is granted, if such Option is an ISO granted to a Ten Percent
Stockholder.

 

ViewRay Incorporated 2008 Stock Incentive Plan

 

10



--------------------------------------------------------------------------------

A Stock Incentive Agreement may provide for the exercise of an Option after the
employment of an Employee has terminated for any reason whatsoever, including
death or disability. The Employee’s rights, if any, upon termination of
employment will be set forth in the applicable Stock Incentive Agreement. The
exercise period of an Option shall be tolled during any period that the Option
cannot be exercised because such an exercise would violate an applicable
Federal, state, local or foreign law, or would jeopardize the ability of the
Company to continue as a going concern; provided, however, the period during
which the Option may otherwise be exercised shall be extended only thirty
(30) days after the exercise of the Option first would no longer violate such
applicable Federal, state, local or foreign laws or first would no longer
jeopardize the ability of the Company to continue as a going concern.

(e) Payment. Options shall be exercised by the delivery of a written notice of
exercise to the Company, setting forth the number of Shares with respect to
which the Option is to be exercised accompanied by full payment for the Shares.
Payment for shares of Stock purchased pursuant to exercise of an Option shall be
made in cash or, unless the Stock Incentive Agreement provides otherwise, by
delivery to the Company of a number of Shares having an aggregate Fair Market
Value equal to the amount to be tendered (including a “cashless” or “net share”
exercise), or a combination thereof. In addition, unless the Stock Incentive
Agreement provides otherwise, the Option may be exercised through a brokerage
transaction following registration of the Company’s equity securities under
Section 12 of the Exchange Act as permitted under the provisions of Regulation T
applicable to cashless exercises promulgated by the Federal Reserve Board,
unless prohibited by Section 402 of the Sarbanes-Oxley Act of 2002. However,
notwithstanding the foregoing, with respect to any Option recipient who is an
Insider, a tender of shares or a cashless exercise must (1) have met the
requirements of an exemption under Rule 16b-3 promulgated under the Exchange
Act, or (2) be a subsequent transaction the terms of which were provided for in
a transaction initially meeting the requirements of an exemption under
Rule 16b-3 promulgated under the Exchange Act. Unless the Stock Incentive
Agreement provides otherwise, the foregoing exercise payment methods shall be
subsequent transactions approved by the original grant of an Option. Except as
provided in subparagraph (f) below, payment shall be made at the time that the
Option or any part thereof is exercised, and no Shares shall be issued or
delivered upon exercise of an Option until full payment has been made by the
Participant. The holder of an Option, as such, shall have none of the rights of
a stockholder. Notwithstanding the above and unless prohibited by the
Sarbanes-Oxley Act of 2002, in the sole discretion of the Board, an Option may
be exercised as to a portion or all (as determined by the Board) of the number
of Shares specified in the Stock Incentive Agreement by delivery to the Company
of a promissory note, such promissory note to be executed by the Participant and
that shall include, with such other terms and conditions as the Board shall
determine, provisions in a form approved by the Board under which: (i) the
balance of the aggregate purchase price shall be payable in equal installments
over such period and shall bear interest at such rate (that shall not be less
than the prime bank loan rate as determined by the Board, that shall be
established at the time of exercise, and that must be a market rate based on the
rate environment at the date of exercise, taking into account the provisions of
Code §7872) as the Board shall approve, and (ii) the

 

ViewRay Incorporated 2008 Stock Incentive Plan

 

11



--------------------------------------------------------------------------------

Participant shall be personally liable for payment of the unpaid principal
balance and all accrued but unpaid interest. Other methods of payment may also
be used if approved by the Board in its sole and absolute discretion and
provided for under the Stock Incentive Agreement.

(f) Conditions to Exercise of an Option. Each Option granted under the Plan
shall vest and shall be exercisable at such time or times, or upon the
occurrence of such event or events, and in such amounts, as the Board shall
specify in the Stock Incentive Agreement; provided, however, that subsequent to
the grant of an Option, the Board, at any time before complete termination of
such Option, may accelerate the time or times at which such Option may vest or
be exercised in whole or in part. Notwithstanding the foregoing, an Option
intended to meet the FLSA Exclusion shall not be exercisable for at least six
(6) months following the date it is granted, except by reason of death,
disability, retirement, a change in corporate ownership or other circumstances
permitted under regulations promulgated under the FLSA Exclusion. Furthermore,
if the recipient of an Option receives a hardship distribution from a
Code §401(k) plan of the Company, or any Parent or Subsidiary, the Option may
not be exercised during the six (6) month period following the hardship
distribution, unless the Company determines that such exercise would not
jeopardize the tax-qualification of the Code §401(k) plan. The Board may impose
such restrictions on any Shares acquired pursuant to the exercise of an Option
as it may deem advisable, including, without limitation, vesting or
performance-based restrictions, voting restrictions, investment intent
restrictions, restrictions on transfer, “first refusal” rights of the Company to
purchase Shares acquired pursuant to the exercise of an Option prior to their
sale to any other person, “drag along” rights requiring the sale of shares to a
third party purchaser in certain circumstances, “lock up” type restrictions in
the case of an Initial Public Offering of the Company’s stock, rights of the
Company to re-purchase Shares acquired pursuant to the exercise of an Option,
restrictions or limitations or other provisions that would be applied to
stockholders under any applicable agreement among the stockholders, and
restrictions under applicable federal securities laws, under the requirements of
any stock exchange or market upon which such Shares are then listed and/or
traded, and/or under any blue sky or state securities laws applicable to such
Shares. The Board shall also require, as a condition for the acquisition of any
Shares by an Optionee pursuant to the exercise of an Option, that the Optionee
execute an agreement by which the Optionee agrees to be bound by, and subject
to, any agreement(s) among the Company’s stockholders then in effect.

(g) Transferability of Options. An Option shall not be transferable or
assignable except by will or by the laws of descent and distribution and shall
be exercisable, during the Participant’s lifetime, only by the Participant;
provided, however, that in the event the Participant is incapacitated and unable
to exercise his or her Option, if such Option is a NQSO, such Option may be
exercised by such Participant’s legal guardian, legal representative, or other
representative whom the Board deems appropriate based on applicable facts and
circumstances. The determination of incapacity of a Participant and the
determination of the appropriate representative of the Participant who shall be
able to exercise the Option if the Participant is incapacitated shall be
determined by the Board in its sole and absolute discretion. Notwithstanding the
foregoing, except as

 

ViewRay Incorporated 2008 Stock Incentive Plan

 

12



--------------------------------------------------------------------------------

otherwise provided in the Stock Incentive Agreement, a NQSO may also be
transferred by a Participant as a bona fide gift or through a domestic relations
order to any “family member” (as that term is defined in 17 CFR §230.701(c)(3))
of the Participant, and in each case the transferee shall be subject to all
provisions of the Plan, the Stock Incentive Agreement and other agreements with
the Participant in connection with the exercise of the Option. In the event of
such a gift or transfer by domestic relations order, the Participant shall
promptly notify the Board of such transfer and deliver to the Board such written
documentation as the Board may in its discretion request, including, without
limitation, the written acknowledgment of the donee that the donee is subject to
the provisions of the Plan, the Stock Incentive Agreement and other agreements
with the Participant. Notwithstanding the foregoing, a Stock Incentive Agreement
may provide for more limited transferability than is described above.

(h) Special Provisions for Certain Substitute Options. Notwithstanding anything
to the contrary in this Section, any Option in substitution for a stock option
previously issued by another entity, which substitution occurs in connection
with a transaction to which Code §424(a) is applicable, may provide for an
exercise price computed in accordance with Code §424(a) and the regulations
thereunder and may contain such other terms and conditions as the Board may
prescribe to cause such substitute Option to contain as nearly as possible the
same terms and conditions (including the applicable vesting and termination
provisions) as those contained in the previously issued stock option being
replaced thereby.

(i) ISO Tax Treatment Requirements. With respect to any Option that purports to
be an ISO, to the extent that the aggregate Fair Market Value (determined as of
the date of grant of such Option) of stock with respect to which such Option is
exercisable for the first time by any individual during any calendar year
exceeds one hundred thousand dollars ($100,000.00), such Option shall not be
treated as an ISO in accordance with Code §422(d). The rule of the preceding
sentence is applied in the order in which Options are granted. Also, with
respect to any Option that purports to be an ISO, such Option shall not be
treated as an ISO if the Participant disposes of shares acquired thereunder
within two (2) years from the date of the granting of the Option or within one
(1) year of the exercise of the Option, or if the Participant has not met the
requirements of Code §422(a)(2).

(j) Potential Repricing of Stock Options. With respect to any one or more
Options granted pursuant to, and under, this Plan, the Board may determine that
the repricing of all or any portion of such existing outstanding Options is
appropriate without the need for any additional approval of the Stockholders of
the Company. For this purpose, “repricing” of Options shall include, but not be
limited to, any of the following actions (or any similar action): (1) lowering
the Exercise Price of an existing Option; (2) any action which would be treated
as a “repricing” under generally accepted accounting principles; or
(3) canceling of an existing Option at a time when its Exercise Price exceeds
the Fair Market Value of the underlying stock subject to such Option, in
exchange for another Option, a Restricted Stock Award, or other equity in the
Company.

 

ViewRay Incorporated 2008 Stock Incentive Plan

 

13



--------------------------------------------------------------------------------

7.3 Terms and Conditions of Stock Appreciation Rights.

(a) Grants of Stock Appreciation Rights. A Stock Appreciation Right may be
granted in connection with all or any portion of a previously or
contemporaneously granted Option or not in connection with an Option. A Stock
Appreciation Right shall entitle the Participant to receive upon exercise or
payment the excess of the Fair Market Value of a specified number of Shares at
the time of exercise, over a SAR Exercise Price that shall be not less than the
Exercise Price for that number of Shares in the case of a Stock Appreciation
Right granted in connection with a previously or contemporaneously granted
Option, or in the case of any other Stock Appreciation Right, not less than
eighty-five (85%) of the Fair Market Value of that number of Shares at the time
the Stock Appreciation Right was granted. Any Stock Appreciation Right that is
intended to avoid taxation under Code §409A as a “nonqualified deferred
compensation plan” must be granted with a SAR Exercise Price equivalent to or
greater than the Fair Market Value of a Share determined as of the date of such
grant, consistent with Treas. Reg. §1.409A-1(b)(5)(iv), and any other applicable
guidance or regulations issued by the Internal Revenue Service. The exercise of
a Stock Appreciation Right shall result in a pro rata surrender of the related
Option to the extent the Stock Appreciation Right has been exercised.

(b) Payment. Upon exercise or payment of a Stock Appreciation Right, the Company
shall pay to the Participant the appreciation in cash or Shares (at the
aggregate Fair Market Value on the date of payment or exercise) as provided in
the Stock Incentive Agreement or, in the absence of such provision, as the Board
may determine. To the extent that a Stock Appreciation Right is paid in cash, it
shall nonetheless be deemed paid in Shares for purposes of Section 3 hereof.

(c) Conditions to Exercise. Each Stock Appreciation Right granted under the Plan
shall be exercisable at such time or times, or upon the occurrence of such event
or events, and in such amounts, as the Board shall specify in the Stock
Incentive Agreement; provided, however, that subsequent to the grant of a Stock
Appreciation Right, the Board, at any time before complete termination of such
Stock Appreciation Right, may accelerate the time or times at which such Stock
Appreciation Right may be exercised in whole or in part. Furthermore, if the
recipient of a Stock Appreciation Right receives a hardship distribution from a
Code §401(k) plan of the Company, or any Parent or Subsidiary, the Stock
Appreciation Right may not be exercised during the six (6) month period
following the hardship distribution, unless the Company determines that such
exercise would not jeopardize the tax-qualification of the Code §401(k) plan.
The exercise period of a Stock Appreciation Right shall be tolled during any
period that the Stock Appreciation Right cannot be exercised because such an
exercise would violate an applicable Federal, state, local or foreign law, or
would jeopardize the ability of the Company to continue as a going concern;
provided, however, the period during which the Stock Appreciation Right may
otherwise be exercised shall be extended only thirty (30) days after the
exercise of the Stock Appreciation Right first would no longer violate such
applicable Federal, state, local or foreign laws or first would no longer
jeopardize the ability of the Company to continue as a going concern.

 

ViewRay Incorporated 2008 Stock Incentive Plan

 

14



--------------------------------------------------------------------------------

(d) Restrictions on Shares Awarded. Shares awarded pursuant to Stock
Appreciation Rights shall be subject to such restrictions as determined by the
Board for periods determined by the Board. The Board may impose such
restrictions on any Shares acquired pursuant to a Stock Appreciation Right as it
may deem advisable, including, without limitation, vesting or performance-based
restrictions, voting restrictions, investment intent restrictions, restrictions
on transfer, rights of the Company to re-purchase Shares acquired pursuant to
the Stock Appreciation Rights, “first refusal” rights of the Company to purchase
Shares acquired pursuant to the Stock Appreciation Rights prior to their sale to
any other person, “drag along” rights requiring the sale of Shares to a third
party purchaser in certain circumstances, “lock up” type restrictions in
connection with public offerings of the Company’s Shares, restrictions or
limitations or other provisions that would be applied to Share holders under any
applicable agreement among the Share holders, and restrictions under applicable
federal securities laws, under the requirements of any stock exchange or market
upon which such Shares are then listed and/or traded, and/or under any blue sky
or state securities laws applicable to such Shares. The Board shall also
require, as a condition for the acquisition of any Shares by a Stock
Appreciation Rights recipient pursuant to the exercise of a Stock Appreciation
Right, that the Stock Appreciation Right recipient execute an agreement by which
the Stock Appreciation Right recipient agrees to be bound by, and subject to,
any agreement(s) among the Company’s stockholders then in effect.

(e) Transferability of Stock Appreciation Rights. No Stock Appreciation Right
granted under the Plan may be sold, transferred, pledged, assigned or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution. Further, except as otherwise provided in a Participant’s Stock
Incentive Agreement, all Stock Appreciation Rights granted to a Participant
under the Plan shall be exercisable, during the Participants lifetime, only by
the Participant, except that in the event the Participant is incapacitated and
unable to exercise his or her Stock Appreciation Right, such Stock Appreciation
Right may be exercised by such Participant’s legal guardian, legal
representative, or other representative whom. the Board deems appropriate based
on applicable facts and circumstances. The determination of incapacity of a
Participant and the determination of the appropriate representative of the
Participant shall be determined by the Board in its sole and absolute
discretion. Notwithstanding the foregoing, except as otherwise provided in the
Stock Incentive Agreement, (A) a Stock Appreciation Right which is granted in
connection with the grant of a NQSO may be transferred, but only with the NQSQ,
and (B) a Stock Appreciation Right which is not granted in connection with the
grant of a NQSO, may be transferred by the Participant as a bona fide gift or
through a domestic relations order to any “family member” (as that term is
defined in 17 CFR §230.701(c)(3)) of the Participant, and in each case the
transferee shall be subject to all provisions of the Plan, the Stock Incentive
Agreement and other agreements with the Participant in connection with the
exercise of the Stock Appreciation Right. In the event of such a gift or
transfer by domestic relations order, the Participant shall promptly notify the
Board of such transfer and deliver to the Board such written documentation as
the Board may in its discretion request, including, without limitation, the
written acknowledgment of the donee that the donee is subject to the provisions
of the Plan, the Stock Incentive Agreement and other agreements with the

 

ViewRay Incorporated 2008 Stock Incentive Plan

 

15



--------------------------------------------------------------------------------

Participant in connection with the exercise of the Stock Appreciation Right.
Notwithstanding the foregoing, a Stock Incentive Agreement may provide for more
limited transferability than is described above.

(f) Special Provisions for Tandem SAR’s. A Stock Appreciation Right granted in
connection with an Option may only be exercised to the extent that the related
Option has not been exercised. A Stock Appreciation Right granted in connection
with an ISO (1) will expire no later than the expiration of the underlying ISO,
(2) may be for no more than the difference between the exercise price of the
underlying ISO and the Fair Market Value of the Shares subject to the underlying
ISO at the time the Stock Appreciation Right is exercised, (3) may be
transferable only When, and under the same conditions as, the underlying ISO is
transferable, and (4) may be exercised only (i) when the underlying ISO could be
exercised and (ii) when the Fair Market Value of the Shares subject to the ISO
exceeds the exercise price of the ISO.

(g) Potential Repricing of SARs. With respect to any one or more Stock
Appreciation Rights granted pursuant to, and under, this Plan, the Board may
determine that the repricing of all or any portion of such existing outstanding
Stock Appreciation Rights is appropriate without the need for any additional
approval of the Stockholders of the Company. For this purpose, “repricing” of
Stock Appreciation Rights shall include, but not be limited to, any of the
following actions (or any similar action): (1) lowering the. Exercise Price of
an existing Stock Appreciation Right; (2) any action which would be treated as a
“repricing” under generally accepted accounting principles; or (3) canceling of
an existing Stock Appreciation Right at a time when its Exercise Price exceeds
the Fair Market Value of the underlying stock subject to such Stock Appreciation
Right, in exchange for another Stock Appreciation Right, a Restricted Stock
Award, or other equity in the Company.

7.4 Terms & Conditions of Restricted Stock Awards.

(a) Grants of Restricted Stock Awards. Shares awarded pursuant to Restricted
Stock Awards shall be subject to such restrictions (if any) as determined by the
Board for periods determined by the Board. Restricted Stock Awards issued under
the Plan may have restrictions which lapse based upon the service of a
Participant, or based upon the attainment (as determined by the Board) of
performance goals established pursuant to the business criteria listed in
Section 13, or based upon any other criteria that the Board may determine
appropriate. Any Restricted Stock Award with restrictions that lapse based on
the attainment of performance goals must be granted by a Committee, must have
its performance goals determined by such a Committee based upon one or more of
the business criteria listed in Section 13, and must have the attainment of such
performance goals certified in writing by such a Committee in order to meet the
Performance-Based Exception. Shares awarded pursuant to a Restricted Stock Award
may be forfeited to the extent that a Participant fails to satisfy the
applicable conditions or restrictions during the period of restriction. The
Company may retain the certificates representing Shares subject to a Restricted
Stock Award in the Company’s possession until such time as all conditions and/or
restrictions applicable to such Shares have been satisfied. The. Board may
require a cash payment from the Participant in exchange for the grant of a
Restricted

 

ViewRay Incorporated 2008 Stock Incentive Plan

 

16



--------------------------------------------------------------------------------

Stock Award or may grant a Restricted Stock Award without the requirement of a
cash payment; provided, however, if the recipient of a Restricted Stock Award
receives a hardship distribution from a Code §401(k) plan of the Company, or any
Parent or Subsidiary, the recipient may not pay any amount for such Restricted
Stock Award during the six (6) month period following the hardship distribution,
unless the Company determines that such payment would not jeopardize the
tax-qualification of the Code §401(k) plan.

(b) Acceleration of Award. The Board shall have the power to permit, in its
discretion, an acceleration of the expiration of the applicable restrictions or
the applicable period of such restrictions with respect to any part or all of
the Shares awarded to a Participant.

(c) Necessity of Stock Incentive Agreement. Each grant of a Restricted Stock
Award shall be evidenced by a Stock Incentive Agreement that shall specify the
terms, conditions and restrictions regarding the Shares awarded to a
Participant, and shall incorporate such other terms and conditions as the Board,
acting in its absolute discretion, deems consistent with the terms of this Plan.
The Board shall have complete discretion to modify the terms and provisions of
Restricted Stock Awards in accordance with Section 12 of this Plan.

(d) Restrictions on Shares Awarded. Shares awarded pursuant to Restricted Stock
Awards shall be subject to such restrictions as determined by the Board for
periods determined by the Board. The Board may impose such restrictions on any
Shares acquired pursuant to a Restricted Stock Award as it may deem advisable,
including, without limitation, vesting or performance-based restrictions, voting
restrictions, investment intent restrictions, restrictions on transfer, rights
of the Company to re-purchase Shares acquired pursuant to the Restricted Stock
Award, “first refusal” rights of the Company to purchase Shares acquired
pursuant to the Restricted Stock Award prior to their sale to any other person,
“drag along” rights requiring the sale of Shares to a third party purchaser in
certain circumstances, “lock up” type restrictions in connection with’ public
offerings of the Company’s stock, restrictions or limitations or other
provisions that would be applied to stockholders under any applicable agreement
among the stockholders, and restrictions under applicable federal securities
laws, under the requirements of any stock exchange or market upon which such
Shares are then listed and/or traded, and/or under any blue sky or state
securities laws applicable to such Shares. The Board shall also require, as a
condition for the acquisition of any Shares by a Restricted. Stock Award
recipient, that the Restricted Stock Award recipient execute an agreement by
which the Restricted Stock Award recipient agrees to be bound by, and subject
to, any agreement(s) among the Company’s stockholders then in effect.

(e) Transferability of Restricted Stock Awards. A Restricted Stock Award may not
be transferred by the holder Participant, except (A) upon the death of the
holder Participant, a Restricted Stock Award may be transferred by will or by
the laws of descent and distribution, (B) a Restricted Stock Award may, unless
the applicable Stock Incentive Agreement provides otherwise, be transferred at
any time provided that the transferee is bound by all terms and provisions of
the underlying Restricted Stock Award,

 

ViewRay Incorporated 2008 Stock Incentive Plan

 

17



--------------------------------------------------------------------------------

and (C) a Restricted Stock Award may be transferred at any time following the
lapse of all restrictions on transferability of the Restricted Stock Award.
Notwithstanding the foregoing, a Stock Incentive Agreement may provide for more
limited transferability than is described above.

(f) Voting, Dividend & Other Rights. Unless the applicable Stock Incentive
Agreement expressly provides otherwise, holders of Restricted Stock Awards
shall, with respect to the Shares subject to such Stock Incentive Agreement, be
entitled (1) to vote such Shares, and (2) to receive any dividends declared upon
such Shares, during any period of restriction imposed by the Stock Incentive
Agreement, but shall not be entitled (1) to vote such Shares, or (2) to receive
any dividends declared upon such Shares, on or after the date on which Shares
are forfeited pursuant to such Stock Incentive Agreement.

7.5 Terms & Conditions of Restricted Stock Units.

(a) Grants of Restricted Stock Units. A Restricted Stock Unit shall entitle the
Participant to receive one Share at such future time and upon such terms as
specified by the Board in the Stock Incentive Agreement evidencing such award.
Restricted Stock Units issued under the Plan may have restrictions which lapse
based upon the service of a Participant, or based upon other criteria that the
Board may determine appropriate. The Board may require a cash payment from the
Participant in exchange for the grant of Restricted Stock Units or may grant
Restricted Stock Units without the requirement of a cash payment; provided,
however, if the recipient of a Restricted Stock Unit receives a hardship
distribution from a Code §401(k) plan of the Company, or any Parent or
Subsidiary, no payment for the Restricted Stock Unit may be made by the
recipient during the six (6) month period following the hardship distribution,
unless the Company determines that such payment would not jeopardize the
tax-qualification of the Code §401(k) plan.

(b) Vesting of Restricted Stock Units. The Board may establish a vesting
schedule applicable to a Restricted Stock Unit and may specify the times,
vesting and performance goal requirements that may be applicable to a Restricted
Stock Unit. Until the end of the period(s) of time specified in any such vesting
schedule and/or the satisfaction of any such performance criteria, the
Restricted Stock Units subject to such Stock Incentive Agreement shall remain
subject to forfeiture.

(c) Acceleration of Award. The Board shall have the power to permit, in its sole
discretion, an acceleration of the applicable restrictions or the applicable
period of such restrictions with respect to any part or all of the Restricted
Stock Units awarded to a Participant.

(d) Necessity of Stock Incentive Agreement. Each grant of Restricted Stock
Unit(s) shall be evidenced by a Stock Incentive Agreement that shall specify the
terms, conditions and restrictions regarding the Participant’s right to receive
Share(s) in the future, and shall incorporate such other terms and conditions as
the Board, acting in its sole discretion, deems consistent with the terms of
this Plan. The Board shall have sole discretion to modify the terms and
provisions of Restricted Stock Unit(s) in accordance with Section 12 of this
Plan.

 

ViewRay Incorporated 2008 Stock Incentive Plan

 

18



--------------------------------------------------------------------------------

(e) Transferability of Restricted Stock Units. Except as otherwise provided in a
Participant’s Restricted Stock Unit Award, no Restricted Stock Unit granted
under the Plan may be sold, transferred, pledged, assigned or otherwise
alienated or hypothecated by the holder Participant, except upon the death of
the holder Participant by will or by the laws of ‘descent and distribution.
Notwithstanding the foregoing, a Stock Incentive-Agreement may provide for more
limited transferability than is described above.

(f) Voting, Dividend & Other Rights. Unless the applicable Stock Incentive
Agreement provides otherwise, holders of Restricted Stock Units shall not be
entitled to vote or to receive dividends until they become owners of the Shares
pursuant to their Restricted Stock Units.

(g) Code §409A Requirements. A Restricted Stock Unit must meet certain
restrictions contained in Code §409A if it is to avoid taxation under Code §409A
as a “nonqualified deferred compensation plan? Grants of Restricted Stock Units
under this Plan should be made with consideration of the impact of Code §409A
with respect to such grant upon both the Company and the recipient of the
Restricted Stock Unit.

(h) No ERISA Employee Benefit Plan Created. Except to the extent that the Board
expressly determines otherwise in resolutions, a Restricted Stock Unit must
contain terms and provisions designed to ensure that the Restricted Stock Unit
will not be considered an “employee benefit plan” as defined in ERISA §3(3).

(i) Restrictions on Shares Awarded. Shares awarded pursuant to Restricted Stock
Units shall be subject to such restrictions as determined by the Board for
periods determined by the Board. The Board may impose such restrictions on any
Shares acquired pursuant to a Restricted Stock Unit as it may deem advisable,
including, without limitation, vesting or performance-based restrictions, voting
restrictions, investment intent restrictions, restrictions on transfer, rights
of the Company to re-purchase Shares acquired pursuant to the Restricted Stock
Units, “first refusal” rights of the Company to purchase Shares acquired
pursuant to the Restricted Stock Units prior to their sale to any other person,
“drag along” rights requiring the sale of Shares to a third party purchaser in
certain circumstances, “lock up” type restrictions in connection with public
offerings of the Company’s Shares, restrictions or limitations or other
provisions that would be applied to Share holders under any applicable agreement
among the Share holders, and restrictions under applicable federal securities
laws, under the requirements of any stock exchange or market upon which such
Shares are then listed and/or traded, and/or under any blue sky or state
securities laws applicable to such Shares. The Board shall also require, as a
condition for the acquisition of any Shares by a Restricted Stock Unit recipient
pursuant to the exercise of a Restricted Stock Unit, that the Restricted Stock
Unit recipient execute an agreement by which the Restricted Stock Unit recipient
agrees to be bound by, and subject to, any agreement(s) among the Company’s
stockholders then in effect.

 

ViewRay Incorporated 2008 Stock Incentive Plan

 

19



--------------------------------------------------------------------------------

8 SECURITIES REGULATION

Each Stock Incentive Agreement may provide that, upon the receipt of Shares as a
result of the exercise of a Stock Incentive or otherwise, the Participant shall,
if so requested by the Company, hold such Shares for investment and not with a
view of resale or distribution to the public and, if so requested by the
Company, shall deliver to the Company a written statement satisfactory to the
Company to. that effect. Each Stock Incentive Agreement may also provide that,
if so requested by the Company, the Participant shall make a written
representation to the Company that he or she will not sell or offer to sell any
of such Shares unless a registration statement shall be in effect with respect
to such Shares under the Securities Act of 1933, as amended (“1933 Act”), and
any applicable state securities law or, unless he or she shall have furnished to
the Company an opinion, in form and substance satisfactory to the Company, of
legal counsel acceptable to the Company, that such registration is not required.
Certificates representing the Shares transferred upon the exercise of a Stock
Incentive granted under this Plan may at the discretion of the Company bear a
legend to the effect that such Shares have not been registered under the 1933
Act or any applicable state securities law and that such Shares may not be sold
or offered for sale in the absence of an effective registration statement as to
such Shares under the 1933 Act and any applicable state securities law or an
opinion, in form and substance satisfactory to the Company, of legal counsel
acceptable to the Company, that such registration is not required.

 

9 LIFE OF PLAN

No Stock Incentive shall be granted under this Plan on or after the earlier of:

9.1 the tenth (10th) anniversary of the Effective Date of this Plan (or the
tenth (10th) anniversary of the Amendment Date of any subsequent amendment to
this Plan if such amendment would require the approval of the stockholders
pursuant to Treas. Reg. §1.422-2(b)(2) and such approval was obtained), or

9.2 the date on which all of the Shares available for issuance under Section 3
of this Plan have (as a result of the exercise of Options or Stock Appreciation
Rights granted under this Plan, lapse of all restrictions under Restricted Stock
Awards granted under this Plan, or vesting and payment of all Restricted Stock
Units granted under this Plan) been issued or no longer are available for use
under this Plan.

After such date, this Plan shall continue in effect with respect to any
then-outstanding Stock Incentives until (1) all then-outstanding Options and
Stock Appreciation Rights have been exercised in full or are no longer
exercisable, (2) all Restricted Stock Awards have vested or been forfeited, and
(3) all Restricted Stock Units have vested and been paid or been forfeited.

 

10 ADJUSTMENT

Notwithstanding anything in Section 12 to the contrary, the number of Shares
reserved under Section 3 of this Plan, the limit on the number of Shares that
may be granted during a calendar year to any individual under Section 3 of this
Plan, the number and type of Shares subject to Stock Incentives granted under
this Plan, and the Exercise Price of any Options and

 

ViewRay Incorporated 2008 Stock Incentive Plan

 

20



--------------------------------------------------------------------------------

the SAR Exercise Price of any Stock Appreciation Rights, may be adjusted by the
Board in its sole discretion in an equitable manner to reflect any change in the
capitalization of the Company, including, but not limited to, such changes as
stock dividends or stock splits; provided, however, that the Board shall be
required to make such adjustments if such change in the capitalization of the
Company constitutes an “equity restructuring” as defined in FAS 123R.
Furthermore, the Board shall have the right to, and may in its sole discretion,
adjust (in a manner that satisfies the requirements of Code §424(a)) the number
of Shares reserved under Section 3, and the number of Shares subject to Stock
Incentives granted under this Plan, and the Exercise Price of any Options and
the SAR Exercise Price of any Stock Appreciation Rights in the event of any
corporate transaction described in Code §424(a) that provides for the
substitution or assumption of such Stock Incentives; provided, however, that the
Board shall be required to make such adjustments if such corporate transaction
constitutes an “equity restructuring” as defined in FAS 123R. If any adjustment
under this Section creates a fractional Share or a right to acquire a fractional
Share, such fractional Share shall be disregarded, and the number of Shares
reserved under this Plan and the number subject to any Stock Incentives granted
under this Plan shall be the next lower number of Shares, rounding all fractions
downward. An adjustment made under this Section by the Board shall be conclusive
and binding on all affected persons and, further, shall not constitute an
increase in the number of Shares reserved under Section 3.

 

11 CHANGE OF CONTROL OF COMPANY

11.1 General Rule for Options. Except as otherwise provided in a Stock Incentive
Agreement, if a Change of Control occurs, and if the agreements effectuating the
Change of Control do not provide for the assumption or substitution of all
Options granted under this Plan, with respect to any Option granted under this
Plan that is not so assumed or substituted (a “Non-Assumed Option”), the
Committee, in its sole and absolute discretion, may, with respect to any or all
of such Non-Assumed Options, take any or all of the following actions to be
effective as of the date of the Change of Control (or as of any other date fixed
by the Committee occurring within the thirty (30) day period ending on the date
of the Change of Control, but only if such action remains contingent upon the
effectuation of the Change of Control) (such date referred to as the “Action
Effective Date”):

(a) Accelerate the vesting and/or exercisability of any such Non-Assumed Option
on or before a specified Action Effective Date; and/or

(b) Unilaterally cancel any such Non-Assumed Option which has not vested and/or
which has not become exercisable as of a specified Action Effective Date; and/or

(c) Unilaterally cancel any such Non-Assumed Option as of a specified Action
Effective Date in exchange for:

(1) whole and/or fractional Shares (or for whole Shares and cash in lieu of any
fractional Share) that, in the aggregate, are equal in value to the excess of
the Fair Market Value of the Shares that could be purchased subject to such
Non-Assumed Option determined as of the Action Effective Date (taking into
account vesting and/or exercisability) over the aggregate Exercise Price for
such Shares; and/or

 

ViewRay Incorporated 2008 Stock Incentive Plan

 

21



--------------------------------------------------------------------------------

(2) cash or other property equal in value to the excess of the Fair Market Value
of any Shares (or fractional Shares) that could be purchased subject to such
Non-Assumed Option determined as of the Action Effective Date (taking into
account vesting and/or exercisability) over the aggregate Exercise Price for
such Shares; and/or

(d) Unilaterally cancel any such Non-Assumed Option after a specified Action
Effective Date after providing the holder of such Option with (1) an opportunity
to exercise such Non-Assumed Option to the extent vested and/or exercisable
(taking into account vesting and/or exercisability as of the date of the Change
of Control) on or before such Action Effective Date, and (2) reasonable notice
of such opportunity to exercise prior to such Action Effective Date; and/or

(e) Unilaterally require the exercise of, and unilaterally cause the exercise
of, any such Non-Assumed Option by a “cashless” or “net share” exercise (as
described in Section 7.2(e) hereof) as of a specified Action Effective Date;
and/or

(f) Unilaterally cancel any such Non-Assumed Option as of a specified Action
Effective Date and notify the holder of such Option of such action, but only if
the Fair Market Value of the Shares that could be purchased subject to such
Non-Assumed Option determined as of such Action Effective Date (taking into
account vesting and/or exercisability) does not exceed the aggregate Exercise
Price for such Shares.

With respect to subsection (d) above, notwithstanding any provision of this Plan
or any Stock Incentive Agreement to the contrary, unless prohibited by the.
Sarbanes-Oxley Act of 2002, the Committee may, in its sole and absolute
discretion, allow the holder of any such Non-Assumed Option to exercise such
Non-Assumed Option under the provisions of subsection (d) above with a
promissory note which shall become due and, payable as of, or shortly after, the
date of the Change of Control on such terms and conditions as the Committee may
determine, consistent with the requirements of Code §7872. However,
notwithstanding the foregoing, to the extent that the recipient of a Non-Assumed
Option is an Insider, payment of cash in lieu of whole or fractional Shares or
shares of a successor may only be made to the extent that such payment (1) has
met the requirements of an exemption under Rule 16b-3 promulgated under the
Exchange Act, or (2) is a subsequent transaction the terms of which were
provided for in a transaction initially meeting the requirements of an exemption
under Rule 16b-3 promulgated under the Exchange Act. Unless a Stock Incentive
Agreement provides otherwise, the payment of cash in lieu of whole or fractional
Shares or in lieu of whole or fractional shares of a successor shall be
considered a subsequent transaction approved by the original grant of an Option.

 

ViewRay Incorporated 2008 Stock Incentive Plan

 

22



--------------------------------------------------------------------------------

11.2 General Rule for SARs. Except as otherwise provided in a Stock Incentive
Agreement, if a Change of Control occurs, and if the agreements effectuating the
Change of Control do not provide for the assumption or substitution of all Stock
Appreciation Rights granted under this Plan, with respect to any Stock
Appreciation Right granted under this Plan that is not so assumed or substituted
(a “Non-Assumed SAR”), the Committee, in its sole and absolute discretion, may,
with respect to any or all of such Non-Assumed SARs, take either or both of the
following actions to be effective as of the date of the Change of Control (or as
of any other date fixed by the Committee occurring within the thirty (30) day
period ending on the date of the Change of Control, but only if such action
remains contingent upon the effectuation of the Change of Control) (such date
referred to as the “Action Effective Date”):

(a) Accelerate the vesting and/or exercisability of such Non-Assumed SAR on or
before a specified Action Effective Date; and/or

(b) Unilaterally cancel any such Non-Assumed SAR which has not vested or which
has not become exercisable as of a specified Action Effective Date; and/or

(c) Unilaterally cancel such Non-Assumed SAR as of a specified Action Effective
Date in exchange for:

(1) whole and/or fractional Shares (or for whole Shares and cash in lieu of any
fractional Share) that, in the aggregate, are equal in value to the excess of
the Fair Market Value of the Shares subject to such Non-Assumed SAR determined
as of the Action Effective Date (taking into account vesting and/or
exercisability) over the SAR Exercise Price for such Non-Assumed SAR; and/or

(2) cash or other property equal in value to the excess of the Fair Market Value
of any Shares (or fractional Shares) subject to such Non-Assumed SAR determined
as of the Action Effective Date (taking into account vesting and/or
exercisability) over the SAR Exercise Price for such Non-Assumed SAR; and/or

(d) Unilaterally cancel such Non-Assumed SAR as of a specified Action Effective
Date after providing the holder of such SAR with (1) an opportunity to exercise
such Non-Assumed SAR to the extent vested and/or exercisable (taking into
account vesting and/or exercisability as of the date of the Change of Control)
on or before such Action Effective Date, and (2) reasonable notice of such
opportunity to exercise prior to such Action Effective Date; and/or

(e) Unilaterally require the exercise of, and unilaterally cause the exercise
of, any such Non-Assumed SAR as of a specified Action Effective Date; and/or

(f) Unilaterally cancel such Non-Assumed SAR and notify the holder of such SAR
of such action, but only if the Fair Market Value of the Shares subject to such
Non-Assumed SAR determined as of the Action Effective Date (taking into account
vesting and/or exercisability) does not exceed the SAR Exercise Price for such
Non-Assumed SAR.

However, notwithstanding the foregoing, to the extent that the recipient of a
Non-Assumed SAR is an Insider, payment of cash in lieu of whole or fractional
Shares or shares of a successor may only be made to the extent that such payment
(1) has met the requirements of an exemption under Rule 16b-3 promulgated under
the Exchange Act, or (2) is a subsequent transaction the terms of which were
provided for in a transaction initially meeting the requirements of an exemption
under Rule 16b-3 promulgated under the Exchange Act. Unless a Stock Incentive
Agreement provides otherwise, the payment of cash in lieu of whole or fractional
Shares or in lieu of whole or fractional shares of a successor shall be
considered a subsequent transaction approved by the original grant of a SAR.

 

ViewRay Incorporated 2008 Stock Incentive Plan

 

23



--------------------------------------------------------------------------------

11.3 General Rule for Restricted Stock Units. Except as otherwise provided in a
Stock Incentive Agreement, if a Change of Control occurs, and if the agreements
effectuating the Change of Control do not provide for the assumption or
substitution of all Restricted Stock Units granted under this Plan, with respect
to any Restricted Stock Unit granted under this Plan that is not so assumed or
substituted (a “Non-Assumed RSU”), the Committee, in its sole and absolute
discretion, may, with respect to any or all of such Non-Assumed RSUs, take
either or both of the following actions to be effective as of the date of the
Change of Control (or as of any other date fixed by the Committee occurring
within the thirty (30) day period ending on the date of the Change of Control,
but only if such action remains contingent upon the effectuation of the Change
of Control) (such date referred to as the “Action Effective Date”):

(a) Accelerate the vesting of such Non-Assumed RSU on or before a specified
Action Effective Date; and/or

(b) Unilaterally cancel any such Non-Assumed RSU which has not vested as of a
specified Action Effective Date; and/or

(c) Unilaterally cancel such Non-Assumed RSU as of a specified Action Effective
Date in exchange for:

(1) whole and/or fractional Shares (or for whole Shares and cash in lieu of any
fractional Share) that are equal to the number of Shares subject to such
Non-Assumed RSU determined as of such Action Effective Date (taking into account
vesting); and/or

(2) cash or other property equal in value to the Fair Market Value of the Shares
(or fractional Shares) subject to such Non-Assumed RSU determined as of such
Action Effective Date (taking into account vesting); and/or

(d) Unilaterally cancel such Non-Assumed RSU as of a specified Action Effective
Date and notify the holder of such RSU of such action, but only if the Fair
Market Value of the Shares that were subject to such Non-Assumed RSU determined
as of the Action Effective Date (taking into account vesting) is zero.

However, notwithstanding the foregoing, to the extent that the recipient of a
Non-Assumed RSU is an Insider, payment of cash in lieu of whole or fractional
Shares or shares of a successor may only be made to the extent that such payment
(1) has met the requirements of an exemption under Rule 16b-3 promulgated under
the Exchange Act, or (2) is a subsequent transaction the terms of which were
provided for in a transaction initially meeting the requirements of an exemption
under Rule 16b-3 promulgated under the Exchange Act. Unless a Stock Incentive
Agreement provides otherwise, the payment of cash in lieu of whole or fractional
Shares or in lieu of whole or fractional shares of a successor shall be
considered a subsequent transaction approved by the original grant of an RSU.

 

ViewRay Incorporated 2008 Stock Incentive Plan

 

24



--------------------------------------------------------------------------------

11.4 General Rule for Other Stock Incentive Agreements. If a Change of Control
occurs, then, except to the extent otherwise provided in the Stock Incentive
Agreement pertaining to a particular Stock Incentive or as otherwise provided in
this Plan, each Stock Incentive shall be governed by applicable law and the
documents effectuating the Change of Control.

 

12 AMENDMENT OR TERMINATION

This Plan may be amended by the Board from time to time to the extent that the
Board deems necessary or appropriate; provided, however, no such amendment shall
be made absent the approval of the stockholders of the Company (a) to increase
the number of Shares reserved under Section 3, except as set forth in
Section 10, (b) to extend the maximum life of the Plan under Section 9 or the
maximum exercise period under Section 7, (c) to decrease the minimum Exercise
Price under Section 7, or (d) to change the designation of Eligible Recipients
eligible for Stock Incentives under Section 6. Stockholder approval of other
material amendments (such as an expansion of the types of awards available under
the Plan, an extension of the term of the Plan, a change to the method of
determining the Exercise Price of Options issued under the Plan, or a change to
the provisions of Section 7.2(j)) may also be required pursuant to rules
promulgated by an established stock exchange or a national market system for the
Plan to continue to be able to issue Stock Incentives which meet the
Performance-Based Exception. The Board also may suspend the granting of Stock
Incentives under this Plan at any time and may terminate this Plan at any time.
The Company shall have the right to modify, amend or cancel any Stock Incentive
after it has been granted if (a) the modification, amendment or cancellation
does not diminish the rights or benefits of the Stock Incentive recipient under
the Stock Incentive (provided, however, that a modification, amendment or
cancellation that results solely in a change in the tax consequences with
respect to a Stock Incentive shall not be deemed as a diminishment of rights or
benefits of such Stock Incentive), (b) the Participant consents in writing to
such modification, amendment or cancellation, (c) there is a dissolution or
liquidation of the Company, (d) this Plan and/or the Stock Incentive Agreement
expressly provides for such modification, amendment or cancellation, or (e) the
Company would otherwise have the right to make such modification; amendment or
cancellation by applicable law. (See also Section 4 for a special provision
providing for automatic termination of this Plan in certain circumstances.)

 

13 PERFORMANCE CRITERIA FOR PERFORMANCE-BASED EXCEPTION

13.1 Performance Goal Business Criteria. The following performance measure(s)
must be used by a Committee composed of solely two (2) or more Outside Directors
to determine the degree of payout and/or vesting with respect to a Stock
Incentive granted pursuant to this Plan in order for such Stock Incentive to
qualify for the Performance-Based Exception:

(a) Earnings per share;

(b) Net income (before or after taxes);

(c) Return measures (including, but not limited to, return on assets, equity or
sales);

 

ViewRay Incorporated 2008 Stock Incentive Plan

 

25



--------------------------------------------------------------------------------

(d) Cash flow return on investments which equals net cash flows divided by
owners equity;

(e) Earnings before or after taxes, depreciation and/or amortization;

(f) Gross revenues;

(g) Operating income (before or after taxes);

(h) Total stockholder returns;

(i) Corporate performance indicators (indices based on the level of certain
services provided to customers);

(j) Achievement of sales targets;

(k) Completion of acquisitions;

(l) Cash generation, profit and/or revenue targets;

(m) Growth measures, including revenue growth, as compared with a peer group or
other benchmark;

(n) Share price (including, but not limited to, growth measures and total
stockholder return); and/or

(o) Pre-tax profits.

The Board may propose for stockholder vote and stockholder approval a change in
these general performance measures set forth in this Section at any time.

13.2 Discretion in Formulation of Performance Goals. Unless an applicable Stock
Incentive Agreement expressly provides otherwise, the Board shall have the
discretion to adjust the determinations of the degree of attainment of the
pre-established performance goals; provided, however, that Stock Incentives that
are to qualify for the Performance-Based Exception may not be adjusted upward
(although the Committee shall retain the discretion to adjust such Stock
Incentives downward).

13.3 Performance Periods. The Board shall have the discretion to determine the
period during which any performance goal must be attained with respect to a
Stock Incentive. Such period may be of any length, and must be established prior
to the start of such period or within the first ninety (90) days of such period
(provided that the performance criteria is not in any event set after 25% or
more of such period has elapsed).

13.4 Modifications to Performance Goal Business Criteria. In the event that the
applicable tax and/or securities laws change to permit Board discretion to alter
the governing performance measures noted above without obtaining stockholder
approval of such changes, the Board shall have sole discretion to make such
changes without obtaining stockholder approval.

 

ViewRay Incorporated 2008 Stock Incentive Plan

 

26



--------------------------------------------------------------------------------

In addition, in the event that the Board determines that it is advisable to
grant Stock Incentives that shall not qualify for the Performance-Based
Exception, the Board may make such grants without satisfying the requirements of
Code §162(m) and without regard to the provisions of this Section 13; otherwise,
a Committee composed exclusively of two (2) of more Outside Directors must make
such grants.

 

14 MISCELLANEOUS

14.1 Stockholder Rights. No Participant shall have any rights as a stockholder
of the Company as a result of the grant of a Stock Incentive to him or to her
under this Plan or his or her exercise of such Stock Incentive pending the
actual delivery of Shares subject to such Stock Incentive to such Participant.

14.2 No Guarantee of Continued Relationship. The grant of a Stock Incentive to a
Participant under this Plan shall not constitute a contract of employment or a
contract to perform services and shall not confer on a Participant any rights
upon his or her termination of employment or relationship with the Company in
addition to those rights, if any, expressly set forth in the Stock Incentive
Agreement that evidences his or her Stock Incentive.

14.3 Withholding. The Company shall have the power and the right to deduct or
withhold, or require a Participant to remit to the Company as a condition
precedent for the fulfillment of any Stock Incentive, an amount sufficient to
satisfy Federal, state and local taxes, domestic or foreign, required by law or
regulation to be withheld with respect to any taxable event arising as a result
of this Plan and/or any action taken by a Participant with respect to a Stock
Incentive. Whenever Shares are to be issued to a Participant upon exercise of an
Option or a Stock Appreciation Right, or satisfaction of conditions under a
Restricted Stock Unit, or grant of or substantial vesting of a Restricted Stock
Award, the Company shall have the right to require the Participant to remit to
the Company, as a condition of exercise of the Option or Stock Appreciation
Right, or as a condition to the fulfillment of the Restricted Stock Unit, or as
a condition to the grant or substantial vesting of the Restricted Stock Award,
an amount in cash (or, unless the Stock Incentive Agreement provides otherwise,
in Shares) sufficient to satisfy federal; state and local withholding tax
requirements at the time of such exercise, satisfaction of conditions, or grant
or substantial vesting. However, notwithstanding the foregoing, to the extent
that a Participant is an Insider, satisfaction of withholding requirements by
having the Company withhold Shares may only be made to the extent that such
withholding of Shares (1) has met the requirements of an exemption under
Rule 16b-3 promulgated under the Exchange Act, or (2) is a subsequent
transaction the terms of which were provided for in a transaction initially
meeting the requirements of an exemption under Rule 16b-3 promulgated under the
Exchange Act. Unless the Stock Incentive Agreement provides otherwise, the
withholding of shares to satisfy federal, state and local withholding tax
requirements shall be a subsequent transaction approved by the original grant of
a Stock Incentive. Notwithstanding the foregoing, in no event shall payment of
withholding taxes be made by a retention of Shares by the Company unless the
Company retains only Shares with a Fair Market Value equal to the minimum amount
of taxes required to be withheld.

14.4 Notification of Disqualifying Dispositions of ISO Options. If a Participant
sells or otherwise disposes of any of the Shares acquired pursuant to an Option
that is an ISO on or

 

ViewRay Incorporated 2008 Stock Incentive Plan

 

27



--------------------------------------------------------------------------------

before the later of (1) the date two (2) years after the date of grant of such
Option, or (2) the date one (1) year after the exercise of such Option, then the
Participant shall immediately notify the Company in writing of such sale or
disposition and shall cooperate with the Company in providing sufficient
information to the Company for the Company to properly report such sale or
disposition to the Internal Revenue Service. The Participant acknowledges and
agrees that he may be subject to federal, state and/or local tax withholding by
the Company on the compensation income recognized by Participant from any such
early disposition, and agrees that he shall include the compensation from such
early disposition in his gross income for federal tax purposes. Participant also
acknowledges that the Company may condition the exercise of any Option that is
an ISO on the Participant’s express written agreement with these provisions of
this Plan.

14.5 Transfer. The transfer of an Employee between or among the Company, a
Subsidiary or a Parent shall not be treated as a termination of his or her
employment under this Plan.

14.6 Governing Law. The laws of the State of Delaware shall govern this Plan and
any Stock Incentive Agreement issued hereunder. If Delaware’s conflict of law
rules would apply another state’s laws, the laws of the State of Delaware shall
still govern.

 

ViewRay Incorporated 2008 Stock Incentive Plan

 

28



--------------------------------------------------------------------------------

VIEWRAY INCORPORATED

Amendment No. 1 to the 2008 Stock Incentive Plan

This Amendment No. 1 (this “Amendment”) to the 2008 Stock Incentive Plan (the
“Plan”), of ViewRay Incorporated (the “Corporation”) is dated June 4, 2010 and
is made in accordance with the provisions of Sections 10 of the Plan. Any
capitalized terms not defined herein shall have the meaning set forth in the
Plan.

The first sentence of Section 3.1 (Maximum Aggregate Shares Issuable Pursuant to
Stock Incentives) of the Plan shall be amended and replaced in its entirety with
the following:

“The total number of Shares that may be issued pursuant to Stock Incentives
under this Plan shall not exceed the sum of Three Million Twenty One Thousand
Nine Hundred and Six (3,021,906) as adjusted pursuant to Section 10.”

Except as expressly set forth herein, no other terms or provisions of the Plan
are amended or modified, and all such provisions and terms are hereby ratified
and confirmed in all respects.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

VIEWRAY INCORPORATED

Amendment No. 2 to the 2008 Stock Incentive Plan

This Amendment No. 2 (this “Amendment”) to the 2008 Stock Incentive Plan, as
amended by that certain Amendment No. 1 to the 2008 Stock Incentive Plan, dated
June 17, 2010 (the “Plan”), of ViewRay Incorporated (the “Corporation”) is dated
July 14, 2010 and is made in accordance with the provisions of Sections 10 of
the Plan. Any capitalized terms not defined herein shall have the meaning set
forth in the Plan.

The first sentence of Section 3.1 (Maximum Aggregate Shares Issuable Pursuant to
Stock Incentives) of the Plan shall be amended and replaced in its entirety with
the following:

“The total number of Shares that may be issued pursuant to Stock Incentives
under this Plan shall not exceed the sum of Four Million Seven Hundred Thirteen
Thousand, Six Hundred and Sixty (4,713,660) as adjusted pursuant to Section 10.”

Except as expressly set forth herein, no other terms or provisions of the Plan
are amended or modified, and all such provisions and terms are hereby ratified
and confirmed in all respects.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

VIEWRAY INCORPORATED

Amendment No. 4 to the 2008 Stock Incentive Plan

This Amendment No. 4 (this “Amendment”) to the 2008 Stock Incentive Plan, as
amended by that certain Amendment No. 1 to the 2008 Stock Incentive Plan, dated
June 17, 2010, as further amended by that certain Amendment No. 2 to the 2008
Stock Incentive Plan, dated July 14, 2010, as further amended by that certain
Amendment No. 3 to the 2008 Stock Incentive Plan, dated September 16, 2011 (the
“Plan”), of ViewRay Incorporated (the “Corporation”) is dated August 8, 2012,
and is made in accordance with the provisions of Section 10 of the Plan. Any
capitalized terms not defined herein shall have the meaning set forth in the
Plan.

The first sentence of Section 3.1 (Maximum Aggregate Shares Issuable Pursuant to
Stock Incentives) of the Plan shall be amended and replaced in its entirety with
the following:

“The total number of Shares that may be issued pursuant to Stock Incentives
under this Plan shall not exceed the sum of Five Million Seven Hundred Fifty
Nine Thousand, Five Hundred and Sixty (5,759,560) as adjusted pursuant to
Section 10.”

Except as expressly set forth herein, no other terms or provisions of the Plan
are amended or modified, and all such provisions and terms are hereby ratified
and confirmed in all respects. The Plan and this Amendment shall be read and
construed together as a single instrument.

******************

This Amendment was approved at a meeting of the Board of Directors of the
Corporation held on August 8, 2012.

This Amendment was approved by Written Consent of the stockholders of the
Corporation on February 1, 2013.

[END OF DOCUMENT]



--------------------------------------------------------------------------------

VIEWRAY INCORPORATED

Amendment No. 6 to the 2008 Stock Incentive Plan

This Amendment No. 6 (this “Amendment”) to the 2008 Stock Incentive Plan, as
amended by that certain Amendment No. 1 to the 2008 Stock Incentive Plan, dated
June 17, 2010, as further amended by that certain Amendment No. 2 to the 2008
Stock Incentive Plan, dated July 14, 2010, as further amended by that certain
Amendment No. 3 to the 2008 Stock Incentive Plan, dated September 16, 2011, as
further amended by that certain Amendment No. 4 to the 2008 Stock Incentive
Plan, dated August 8, 2012, as further amended by that certain Amendment No. 5
to the 2008 Stock Incentive Plan, dated February 7, 2013 (the “Plan”), of
ViewRay Incorporated (the “Corporation”) is dated May 8, 2013 and is made in
accordance with the provisions of Section 10 of the Plan. Any capitalized terms
not defined herein shall have the meaning set forth in the Plan.

The first sentence of Section 3.1 (Maximum Aggregate Shares Issuable Pursuant to
Stock Incentives) of the Plan shall be amended and replaced in its entirety with
the following:

“The total number of Shares that may be issued pursuant to Stock Incentives
under this Plan shall not exceed the sum of Ten Million Four Hundred Eighty
Thousand (10,480,000) as adjusted pursuant to Section 10.”

Except as expressly set forth herein, no other terms or provisions of the Plan
are amended or modified, and all such provisions and terms are hereby ratified
and confirmed in all respects. The Plan and this Amendment shall be read and
construed together as a single instrument.

******************

This Amendment was approved by Written Consent of the Board of Directors of the
Corporation on May 8, 2013.

This Amendment was approved by Written Consent of the stockholders of the
Corporation on May 8, 2013.

[END OF DOCUMENT]



--------------------------------------------------------------------------------

VIEWRAY INCORPORATED

Amendment No. 7 to the 2008 Stock Incentive Plan

This Amendment No. 7 (this “Amendment”) to the 2008 Stock Incentive Plan, as
amended by that certain Amendment No. 1 to the 2008 Stock Incentive Plan, dated
June 17, 2010, as further amended by that certain Amendment No. 2 to the 2008
Stock Incentive Plan, dated July 14, 2010, as further amended by that certain
Amendment No. 3 to the 2008 Stock Incentive Plan, dated September 16, 2011, as
further amended by that certain Amendment No. 4 to the 2008 Stock Incentive
Plan, dated August 8, 2012, as further amended by that certain Amendment No. 5
to the 2008 Stock Incentive Plan, dated February 7, 2013, as further amended by
that certain Amendment No. 6 to the 2008 Stock Incentive Plan, dated May 8, 2013
(the “Plan”), of ViewRay Incorporated (the “Corporation”) is dated November 18,
2013 and is made in accordance with the provisions of Section 10 of the Plan.
Any capitalized terms not defined herein shall have the meaning set forth in the
Plan.

The first sentence of Section 3.1 (Maximum Aggregate Shares Issuable Pursuant to
Stock Incentives) of the Plan shall be amended and replaced in its entirety with
the following:

“The total number of Shares that may be issued pursuant to Stock Incentives
under this Plan shall not exceed the sum of Eleven Million Five Hundred Ten
Thousand (11,510,000) as adjusted pursuant to Section 10.”

Except as expressly set forth herein, no other terms or provisions of the Plan
are amended or modified, and all such provisions and terms are hereby ratified
and confirmed in all respects. The Plan and this Amendment shall be read and
construed together as a single instrument.

******************

This Amendment was approved by Written Consent of the Board of Directors of the
Corporation on November 18, 2013.

This Amendment was approved by Written Consent of the stockholders of the
Corporation on November 18, 2013.

[END OF DOCUMENT]